                      Case 5:18-md-02827-EJD Document 592 Filed 12/11/20 Page 1 of 4


            1    JOSEPH W. COTCHETT, SBN 36324                    THEODORE J. BOUTROUS, JR., SBN 132099
                   jcotchett@cpmlegal.com                          tboutrous@gibsondunn.com
            2    MARK C. MOLUMPHY, SBN 168009                     RICHARD J. DOREN, SBN 124666
                   mmolumphy@cpmlegal.com                           rdoren@gibsondunn.com
            3    COTCHETT, PITRE & McCARTHY LLP                   CHRISTOPHER CHORBA, SBN 216692
                 840 Malcolm Road, Suite 200                        cchorba@gibsondunn.com
            4    Burlingame, CA 94010                             DIANA M. FEINSTEIN, SBN 302626
                 Telephone:    650.697.6000                         dfeinstein@gibsondunn.com
            5    Facsimile:    650.697.0577                       GIBSON, DUNN & CRUTCHER LLP
                                                                  333 South Grand Avenue
            6    LAURENCE D. KING, SBN 206243                     Los Angeles, CA 90071
                  lking@kaplanfox.com                             Telephone: 213.229.7000
            7    FREDERIC FOX, SBN (pro hac vice)                 Facsimile: 213.229.7520
                  ffox@kaplanfox.com
            8    DONALD R. HALL (pro hac vice)                    WESLEY SZE, SBN 306715
                  dhall@kaplanfox.com                              wsze@gibsondunn.com
            9    KAPLAN FOX & KILSHEIMER LLP                      GIBSON, DUNN & CRUTCHER LLP
                 1999 Harrison Street, Suite 1560                 1881 Page Mill Road
           10    Oakland, CA 94612                                Palo Alto, CA 94304
                 Telephone:    415.772.4700                       Telephone: 650.849.5300
           11    Facsimile:    415.772.4707                       Facsimile: 650.849.5333
           12    Interim Co-Lead Counsel for Plaintiffs           Attorneys for Defendant Apple Inc.
           13

           14                                 UNITED STATES DISTRICT COURT

           15                              NORTHERN DISTRICT OF CALIFORNIA

           16                                             SAN JOSE DIVISION

           17    IN RE: APPLE INC. DEVICE                          Case No. 5:18-md-2827-EJD
                 PERFORMANCE LITIGATION
           18                                                      JOINT STATUS REPORT IN SUPPORT OF
                                                                   FINAL SETTLEMENT APPROVAL
           19
                                                                   Judge:         Hon. Edward J. Davila
           20                                                      Courtroom:     4, Fifth Floor
           21

           22

           23

           24

           25

           26

           27

           28

Gibson, Dunn &
Crutcher LLP
                                JOINT STATUS REPORT IN SUPPORT OF FINAL SETTLEMENT APPROVAL
                                                  CASE NO. 5:18-MD-2827-EJD
                       Case 5:18-md-02827-EJD Document 592 Filed 12/11/20 Page 2 of 4


            1             Pursuant to the Court’s request during the December 4, 2020, Final Approval Hearing (see Dkt.
            2    585), Plaintiffs and Apple Inc. submit this Joint Status Report in Support of Final Settlement Approval.
            3    A.       Updated Claims Administration Data
            4             Attached as Exhibit 1 is a report containing a detailed summary of the Settlement
            5    Administrator’s updated review and analysis of claims. For the Court’s convenience, the chart below
            6    tabulates the total number of claims submitted, approved, and not approved (including the reasons for
            7    the provisional rejections):
            8
                                                                                           Claims Not Approved
                                                                Claims
            9                                                 Approved        Device Not Eligible –   Attestation
                                   Claims                      (Pending          Could Not Be         Missing or
           10                     Submitted     Withdrawn    Deduplication)   Matched to Class List   Insufficient   Other

           11    Online            2,152,228         0          2,152,228              0                   0           0
                 Hard Copy          74,540           0           19,919              44,807              3,505       6,309
           12
                 Corporate          922,304         66           86,551             641,155            190,4221      4,110
           13
                 Total             3,149,072        66          2,258,698           685,962            193,927       10,419
           14
                          The Settlement Administrator’s claims review is ongoing and subject to the Court’s final ruling
           15
                 on the Motion for Final Approval of the proposed settlement. The Settlement Administrator will
           16
                 provide the Court with a final report once the claims administration process is complete.
           17
                 B.       Corporate Claims Review Process
           18
                          Following the December 4 hearing, the parties met and conferred with Crowell & Moring LLP
           19
                 (on behalf of its objector-clients), and any objector or claimant who contacted the parties regarding the
           20
                 appropriate process for review and approval of claims by corporations and non-natural persons.
           21
                          Device Identifiers. As explained during the December 4 hearing, the settlement requires all
           22
                 claimants to identify the specific device(s) for which each claimant is submitting a claim. This
           23
                 requirement is an integral part of the settlement, because not every iPhone 6, 6 Plus, 6s, 6s Plus, 7, 7
           24

           25
                  1
                      The Settlement Administrator provisionally rejected claims submitted on behalf of corporations
           26
                      that did not comply with the attestation requirement because no attestation was provided or the
           27         attestation was made by a representative outside the corporation who did not evince personal
                      knowledge of device performance and/or impact. The Settlement Administrator is continuing to
           28         receive supplemental attestations from corporate claimants (including Crowell & Moring’s clients).

Gibson, Dunn &                                                      1
Crutcher LLP
                                  JOINT STATUS REPORT IN SUPPORT OF FINAL SETTLEMENT APPROVAL
                                                    CASE NO. 5:18-MD-2827-EJD
                        Case 5:18-md-02827-EJD Document 592 Filed 12/11/20 Page 3 of 4


            1    Plus, and SE device was running the relevant iOS version during the applicable time period.2 The only
            2    way to confirm whether a claimant’s device satisfies this criteria is if it can be matched to a device that,
            3    according to Apple’s records, downloaded the relevant iOS update during the applicable time period.
            4    As with all claimants, corporate or “non-natural person” claimants are required to provide sufficient
            5    information to identify their claimed devices, such that the claimed devices can be verified against the
            6    list of eligible device serial numbers in Apple’s records.
            7            During the claims review process, the Settlement Administrator reviewed whatever device-
            8    identifying information class members—either individuals or corporations—submitted with their
            9    claims and attempted to match those devices against the list of eligible devices, including based on
           10    serial number (if provided) or other device-identifying information that Apple attempted to convert to
           11    serial numbers. In addition, as with individuals, if corporations cannot locate serial numbers, corporate
           12    claimants may submit to the Settlement Administrator the best data available to them to identify their
           13    devices. To the extent the claimed devices can be matched against the list of eligible devices, those
           14    claims will be approved as long as there is a valid attestation. But if the claimed devices cannot be
           15    matched against the list of eligible devices, those claims will be rejected because they fall outside the
           16    class definition. (Supra note 2.) The Settlement Administrator is in the process of providing each
           17    corporate claimant with a detailed summary of those claimed device(s) that could be matched to eligible
           18    devices, and those devices that could not be matched. The Settlement Administrator anticipates
           19    sending this detailed summary to each corporate claimant by December 18.3
           20

           21

           22     2
                      In particular, the Settlement Class is defined as “all former or current U.S. owners of iPhone 6, 6
           23         Plus, 6s, 6s Plus, 7, 7 Plus, and SE devices running iOS 10.2.1 or later (for iPhone 6, 6 Plus, 6s, 6s
                      Plus, and SE devices) or iOS 11.2 or later (for iPhone 7 and 7 Plus devices), and who ran these iOS
           24         versions before December 21, 2017.” (Dkt. 416 ¶ 1.32.)
                  3
                      During the December 4 hearing, counsel for Crowell & Moring LLP also inquired whether the
           25         Settlement Administrator or Apple could provide each corporation with a list of eligible devices
                      belonging to that corporation. (See 12/4/2020 Hr’g Tr. at 71:19–72:2.) As Apple has explained, it
           26         does not track this information. Corporations and other entities purchase devices in a variety of
           27         ways (including through third parties), and Apple does not have the capability to identify the
                      devices belonging to a corporation. As required by the Settlement Agreement, Apple has already
           28         provided the name, Apple ID, and mailing address of the user that is associated with each eligible
                      device to the Settlement Administrator to disseminate the class notice. (See Dkt. 416 ¶ 6.2.2.)
Gibson, Dunn &                                                        2
Crutcher LLP
                                  JOINT STATUS REPORT IN SUPPORT OF FINAL SETTLEMENT APPROVAL
                                                    CASE NO. 5:18-MD-2827-EJD
                      Case 5:18-md-02827-EJD Document 592 Filed 12/11/20 Page 4 of 4


            1           Attestations. During the December 4 hearing, the Court also asked the parties to consider, in
            2    consultation with Crowell & Moring LLP (on behalf of its corporate clients), whether a modified form
            3    of attestation may be appropriate for corporate claimants with large numbers of devices.
            4           Following the Court’s guidance at the hearing on December 4, the parties conferred with all
            5    objectors who reached out to them, including Crowell & Moring and Nassiri & Jung on behalf of their
            6    corporate/non-natural person clients. Following these discussions, the parties propose that corporate
            7    and non-natural person claimants that submitted bulk claims may satisfy the settlement’s attestation
            8    requirements by having an authorized representative (who has personal knowledge and/or conducted
            9    an appropriate inquiry) complete the spreadsheet template. A copy of this spreadsheet is attached as
           10    Exhibit 2. The parties anticipate that this process will streamline the claims submission process for
           11    corporations and non-natural persons, and allow all of their claims to be reviewed for eligibility in the
           12    settlement.
           13    Dated: December 11, 2020                      COTCHETT, PITRE & MCCARTHY LLP
           14                                                  By:               /s/ Joseph W. Cotchett
                                                                                    Joseph W. Cotchett
           15

           16    Dated: December 11, 2020                      KAPLAN FOX & KILSHEIMER LLP

           17                                                  By:               /s/ Laurence D. King
                                                                                    Laurence D. King
           18
                                                               Interim Co-Lead Counsel for Plaintiffs
           19
                 Dated: December 11, 2020                      GIBSON, DUNN & CRUTCHER LLP
           20
                                                               By:             /s/ Christopher Chorba
           21                                                                     Christopher Chorba
           22                                                  Attorney for Defendant Apple Inc.

           23

           24                                           ECF ATTESTATION

           25           I, Christopher Chorba, hereby attest that the concurrence in the filing of this document has been

           26    obtained from the above signatories.

           27    Dated: December 11, 2020                                       /s/ Christopher Chorba
                                                                                   Christopher Chorba
           28

Gibson, Dunn &                                                       3
Crutcher LLP
                                 JOINT STATUS REPORT IN SUPPORT OF FINAL SETTLEMENT APPROVAL
                                                   CASE NO. 5:18-MD-2827-EJD
